Citation Nr: 0412643	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
December 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Detroit, Michigan.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities.  Unfortunately, the Board 
finds that additional evidence is needed before it can 
adjudicate his claim.

The veteran's service-connected disabilities include (1) 
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling; (2)degenerative disc disease of the 
cervical spine, rated as 20 percent disabling; (3) sciatic 
neuropathy of the right lower extremity, rated as 20 percent 
disabling; (4) sciatic neuropathy of the left lower 
extremity, rated as 20 percent disabling; (5) numbness and 
weakness of the right upper extremity, rated as 10 percent 
disabling; (6) numbness and weakness of the left upper 
extremity, rated as 10 percent disabling; (7) gout, rated as 
20 percent disabling; (8) tinnitus, rated as 10 percent 
disabling; (9) hypertension, rated as 10 percent disabling; 
(10) bilateral hearing loss, rated as noncompensably 
disabling; and (11) right TMJ syndrome, also rated as 
noncompensably disabling.  The veteran has a combined 
disability evaluation of 80 percent.  38 C.F.R. § 4.25 
(2003).

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2003).

The Board notes that it may not deny a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the United States Court of 
Appeals for Veterans Claims (Court) specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A.  § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2000); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

In this case, it is unclear whether the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  The veteran underwent a 
VA examination in August 2002 to determine the nature and 
etiology of his various disabilities.  However, the 
examination never addressed the issue of how these 
disabilities impacted the veteran's ability to secure and 
maintain gainful employment.  A remand is therefore required 
to obtain a medical opinion concerning the issue of 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA general medical examination, and 
any other indicated specialty 
examinations, to determine the effect of 
his service-connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) degenerative 
disc disease of the lumbar spine, 
(2)degenerative disc disease of the 
cervical spine, (3) sciatic neuropathy of 
the right lower extremity, (4) sciatic 
neuropathy of the left lower extremity, 
(5) numbness and weakness of the right 
upper extremity, (6) numbness and 
weakness of the left upper extremity, (7) 
gout, (8) tinnitus, (9) hypertension, 
(10) bilateral hearing loss, and (11) 
right TMJ syndrome.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability by reason of service-
connected disabilities.  If the benefit 
sought is not granted, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should include all 
appropriate citation to the VCAA, 
including 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




